 

Exhibit 10.1

 

EXECUTION VERSION

 

CONSENT AND AMENDMENT 9

TO TERM LOAN AGREEMENT

 

THIS CONSENT AND AMENDMENT 9 TO TERM LOAN AGREEMENT, dated as of May 11, 2020
(this “Amendment”), is made among TearLab Corporation, a Delaware corporation
(“Borrower”), the subsidiary guarantors listed on the signature pages hereof
under the heading “SUBSIDIARY GUARANTORS” (each a “Subsidiary Guarantor” and,
collectively, the “Subsidiary Guarantors”), and the lenders listed on the
signature pages hereof under the heading “LENDERS” (each a “Lender” and,
collectively, the “Lenders”), with respect to the Loan Agreement referred to
below.

 

RECITALS

 

WHEREAS, the Borrower and the Lenders are parties to a Term Loan Agreement,
dated as of March 4, 2015 (as amended by the Omnibus Amendment Agreement, dated
as of April 2, 2015, Amendment 2, dated as of August 6, 2015, Amendment 3, dated
as of December 31, 2015, Amendment 4, dated as of April 7, 2016, Amendment 5,
dated as of October 12, 2017, Amendment 6, dated as of April 4, 2018, Amendment
7, dated as of November 12, 2018, and Amendment 8, dated as of October 4, 2019,
and as further amended, restated, supplemented or otherwise modified from time
to time, the “Loan Agreement”), with the Subsidiary Guarantors from time to time
party thereto.

 

WHEREAS, the Borrower intends to consummate the transactions substantially as
contemplated in Exhibit A hereto, with such modifications as the Lenders may
approve in their reasonable discretion (collectively, the “Accelmed
Transactions”).

 

WHEREAS, the Borrower has requested that (x) the Lenders consent to the
consummation of the Accelmed Transactions and (y) the Loan Agreement be amended
to provide for certain modifications of the terms of the Loan Agreement.

 

WHEREAS, the Lenders are willing to (x) provide their consent to the
consummation of the Accelmed Transactions and (y) amend the Loan Agreement, in
each case, subject to the terms and conditions hereof.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

Section 1. Definitions; Interpretation.

 

(a) Terms Defined in Loan Agreement. All capitalized terms used in this
Amendment (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Loan Agreement.

 

 

 

 

(b) Interpretation. The rules of interpretation set forth in Section 1.03 of the
Loan Agreement shall be applicable to this Amendment and are incorporated herein
by this reference.

 

Section 2. Consent. As of the Amendment 9 Effective Date (as defined below),
subject to the other terms and conditions of this Amendment, the Lenders hereby
consent to the consummation of the Accelmed Transactions. The above consent
shall not otherwise modify or affect the Obligors’ obligations to comply fully
with any other duty, term, condition or covenant contained in the Loan Agreement
or any other Loan Document in the future and is limited solely to the matters
set forth in this Section 2. Nothing contained in this Amendment shall be deemed
to constitute a waiver of any duty, term, condition or covenant contained in the
Loan Agreement or any other Loan Documents in the future, or any other rights or
remedies any Lender may have under the Loan Agreement or any other Loan
Documents or under applicable law.

 

Section 3. Amendment 9 Effective Date Amendments. Upon satisfaction of the
Amendment 9 Effective Date Conditions set forth in Section 5 below, the Loan
Agreement shall hereby be amended as follows:

 

(a) Section 1.01 of the Loan Agreement is hereby amended by adding the following
defined terms in appropriate alphabetical order:

 

“Accelmed” means Accelmed Partners II L.P., a Cayman Islands exempted limited
partnership.

 

“Amendment 9 Effective Date” means May 11, 2020.

 

“Merger Agreement” means that certain Agreement and Plan of Merger entered into
on the Amendment 9 Effective Date by Accelmed, Accelmed Merger Sub, Inc., a
Delaware corporation, and Borrower.

 

“Partial Principal Prepayment Amount” means an aggregate principal amount of the
Loans equal to $694,417.68.

 

“Trigger Exchange Agreement” means the Trigger Exchange Agreement dated as of
the Amendment 9 Effective Date among Borrower and the Lenders.

 

“Trigger Exchange Closing” means the “Closing” under and as defined in the
Trigger Exchange Agreement.

 

(b) Section 3.03 of the Loan Agreement is hereby amended by adding a new Section
3.03(b)(iii) thereof to read, in its entirety, as follows:

 

(iii) Common Stock. On the Amendment 9 Effective Date, Borrower shall prepay the
Loans in an aggregate outstanding principal amount equal to the Partial
Principal Prepayment Amount by issuing ratably to the Lenders 11,850,131 shares
of the common stock of Borrower, free and clear of all Liens, in exchange for
and full satisfaction of the Partial Principal Prepayment Amount, all pursuant
to and in accordance with the Trigger Exchange Agreement. Borrower and Lenders
reaffirm and agree that, as of the Amendment 9 Effective Date, immediately after
giving effect to the Trigger Exchange Closing, (A) the outstanding principal
amount of the Loans owed by Borrower to each Lender is set forth on Schedule
3.03(b)(iii) hereto and (B) the aggregate outstanding principal amount of the
Loans shall have been satisfied and discharged in an aggregate principal amount
equal to the Partial Principal Prepayment Amount. For the avoidance of doubt,
all accrued and unpaid interest on the Loans shall remain outstanding.

 

2

 

 

(c) Schedules to the Loan Agreement is hereby amended by adding Schedule
3.03(b)(iii) hereto as a new Schedule 3.03(b)(iii) thereto.

 

Section 4. Accelmed Closing Date Amendments. Upon satisfaction of the Accelmed
Closing Date Conditions set forth in Section 6 below, the Loan Agreement shall
hereby be further amended as follows:

 

(a) The Loan Agreement, as otherwise amended, restated, supplemented or
otherwise modified prior to the Accelmed Closing Date, is hereby further amended
and for ease of reference restated (after giving effect to this Amendment) in
the form of Exhibit B hereto (the Loan Agreement, as so amended by this
Amendment, being referred to as the “Amended Loan Agreement”).

 

(b) Schedule 1 to the Loan Agreement is hereby amended to read as provided on
Schedule 1 hereto.

 

Section 5. Amendment 9 Effective Date Conditions. This Amendment shall be
effective as of the Business Day on which the following conditions precedent are
first satisfied (such conditions, the “Amendment 9 Effective Date Conditions”
and such date, the “Amendment 9 Effective Date”):

 

(a) The Obligors and all of the Lenders shall have duly executed and delivered
this Amendment.

 

(b) The Borrower shall have delivered to the Lenders a certificate of a
Responsible Officer of the Borrower in form and substance reasonably
satisfactory to the Lenders, certifying that, after giving effect to the
transactions occurring on the Amendment 9 Effective Date, in the aggregate,
11,850,131 shares of common stock of the Borrower have been issued ratably to
the Lenders pursuant to Section 3.03(b)(iii) of the Loan Agreement (as amended
on the Amendment 9 Effective Date) and each Lender’s portion of such shares
shall have been registered in the name of the applicable Lender.

 

3

 

 

(c) Accelmed (as defined in Section 3(a) above) and all of the Lenders shall
have duly executed and delivered that certain Transaction Agreement dated as of
May 11, 2020 by and among the Lenders and Accelmed (the “Transaction
Agreement”), together with all schedules and exhibits thereto, and the
Transaction Agreement shall remain in full force and effect.

 

(d) The Borrower shall have delivered to the Lenders a copy of each of the
Merger Agreement (as defined in Section 3(a) above) and the Trigger Exchange
Agreement (as defined in Section 3(a) above) fully executed, together with all
schedules and exhibits thereto, and in each case certified by a Responsible
Officer of the Borrower to be true and correct as of the date of such delivery.

 

(e) If so requested by any Lender, a new promissory note shall be issued by the
Borrower to such Lender evidencing the outstanding principal amount of the Loans
after giving effect to the prepayment described in Section 3(b) above.

 

(f) The representations and warranties in Section 7 shall be true in all
material respects on the date hereof and on and as of the Amendment 9 Effective
Date.

 

(g) The Borrower shall have paid or reimbursed Lenders for Lenders’ reasonable
out of pocket costs and expenses incurred in connection with this Amendment,
including Lenders’ reasonable and documented out of pocket legal fees and costs,
pursuant to Section 12.03(a)(i)(z) of the Loan Agreement.

 

Section 6. Accelmed Closing Date Conditions. The amendments described in Section
3 and Section 4 above shall be effective as of the Business Day on which the
following conditions precedent are first satisfied (such conditions, the
“Accelmed Closing Date Conditions” and such date, the “Accelmed Closing Date”):

 

(a) Each Obligor shall have delivered to the Lenders (i) certified copies of the
constitutive documents of such Obligor and (ii) resolutions of the board of
directors (or shareholders, if applicable) of such Obligor authorizing the
making and performance by it of this Amendment and the other Loan Documents to
which it is a party, in each case certified by a secretary of such Obligor to be
true and correct as of the Accelmed Closing Date and in form and substance
reasonably satisfactory to the Lenders.

 

(b) The Lenders shall have received certificates of good standing (or
equivalent), dated no earlier than five (5) calendar days prior to the Accelmed
Closing Date, from the state or other jurisdiction of organization or formation
of each Obligor.

 

(c) The Lenders shall have received:

 

(i) the full amount of the prepayment described in Section 3.03(b)(iv) of the
Amended Loan Agreement; and

 

4

 

 

(ii) evidence of the contribution from Accelmed to the Borrower in the amount of
$4,500,000 pursuant to Section 8.1 of the Transaction Agreement.

 

(d) Accelmed shall have fully paid the Merger Consideration (as defined in the
Merger Agreement).

 

(e) The Lenders shall have received a certificate of a Responsible Officer of
each Obligor, certifying that (x) no Event of Default has occurred and is
continuing under the Amended Loan Agreement after giving effect to the Accelmed
Transactions; and (y) the “Closing” (as such term is defined in the Merger
Agreement) has occurred on the date of such certificate on the terms set forth
in the Merger Agreement and, during the period between the Amendment 9 Effective
Date and the date on which such “Closing” occurs, no provision of the Merger
Agreement (as in effect on the Amendment 9 Effective Date) has been waived,
amended, supplemented, or otherwise modified in a manner materially adverse to
the Lenders without the consent of the Lenders.

 

(f) The Borrower shall have delivered to the Lenders copies of all material
agreements contemplated by the Accelmed Transactions to which the Borrower is a
party, fully executed, together with all schedules and exhibits thereto and
certified by a Responsible Officer of the Borrower to be true and correct as of
the date of such delivery.

 

(g) The Borrower shall have delivered to the Lenders a certificate of a
Responsible Officer of the Borrower in form and substance reasonably
satisfactory to the Lenders, certifying that after giving effect to the
transactions occurring on the Accelmed Closing Date, in the aggregate:

 

(i) the number of shares of common stock of the Borrower representing 28.6% of
the total issued and outstanding shares of common stock of the Borrower as of
the Accelmed Closing Date have been issued ratably to the Lenders pursuant to
Section 7.1.1 of the Transaction Agreement and each Lender’s portion of such
shares shall have been registered in the name of the applicable Lender; and

 

(ii) the number of shares of series A preferred stock of the Borrower
representing 28.6% of the total issued and outstanding shares of series A
preferred stock of the Borrower as of the Accelmed Closing Date have been issued
ratably to the Lenders pursuant to Section 7.1.2 of the Transaction Agreement
and each Lender’s portion of such shares shall have been registered in the name
of the applicable Lender.

 

(h) If so requested by any Lender, a new promissory note shall be issued by the
Borrower to such Lender evidencing the outstanding principal amount of the Loans
after giving effect to all prepayments of the Loans and/or adjustments to the
outstanding principal amount of the Loans contemplated by the Accelmed
Transactions.

 

5

 

 

(i) The Borrower shall have paid or reimbursed Lenders for Lenders’ reasonable
out of pocket costs and expenses incurred in connection with (x) this Amendment,
including Lenders’ reasonable and documented out of pocket legal fees and costs,
pursuant to Section 12.03(a)(i)(z) of the Amended Loan Agreement, or (y) the
Accelmed Transactions.

 

(j) The representations and warranties in Section 7 shall be true in all
material respects on and as of the Accelmed Closing Date.

 

Notwithstanding anything to the contrary contained in this Amendment, the
parties hereto understand and agree that the transactions contemplated hereby
(including, for the avoidance of doubt, the Accelmed Transactions) shall occur
in the order set forth on Exhibit A hereto (or as otherwise agreed by the
parties hereto).

 

Section 7. Representations and Warranties; Reaffirmation.

 

(a) Each Obligor hereby represents and warrants to each Lender as follows:

 

(i) Such Obligor has full power, authority and legal right to make and perform
this Amendment. This Amendment is within such Obligor’s corporate powers and has
been duly authorized by all necessary corporate and, if required, by all
necessary shareholder action. This Amendment has been duly executed and
delivered by such Obligor and constitutes a legal, valid and binding obligation
of such Obligor, enforceable against such Obligor in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). This Amendment (x) does not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any third party, except for such as have been obtained
or made and are in full force and effect, other than filings required to be made
with the Securities and Exchange Commission, (y) will not violate any applicable
law or regulation or the charter, bylaws or other organizational documents of
the Borrower and its Subsidiaries or any order of any Governmental Authority,
other than any such violations that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (z) will not violate
or result in an event of default under any material indenture, agreement or
other instrument binding upon the Borrower and its Subsidiaries or assets, or
give rise to a right thereunder to require any payment to be made by any such
Person.

 

6

 

 

(ii) No Default has occurred or is continuing or will result immediately after
giving effect to this Amendment or the consummation of the Accelmed
Transactions.

 

(iii) Except as disclosed by the Borrower in the Borrower’s public filings with
the SEC, and after giving effect to this Amendment, the representations and
warranties made by or with respect to the Borrower in Section 7 of the Loan
Agreement are true in all material respects (taking into account (x) any changes
made to schedules updated in accordance with Section 7.21 of the Loan Agreement
or attached hereto, and (y) the Accelmed Transactions, the Merger Agreement, the
Transaction Agreement and the Trigger Exchange Agreement and the transactions
contemplated thereby), except that such representations and warranties that
refer to a specific earlier date were true in all material respects on such
earlier date.

 

(iv) Except as disclosed by the Borrower in the Borrower’s public filings with
the SEC, and after giving effect to this Amendment, there has been no Material
Adverse Effect since the date of the Borrower’s most recent financial
statements.

 

(b) Each Obligor hereby ratifies, confirms, reaffirms, and acknowledges its
obligations under the Loan Documents to which it is a party and agrees that the
Loan Documents remain in full force and effect, undiminished by this Amendment,
except as expressly provided herein. By executing this Amendment, each Obligor
acknowledges that it has read, consulted with its attorneys regarding, and
understands, this Amendment.

 

Section 8. Release. As a material part of the consideration for the Lenders
entering into this Agreement (this Section 8 being the “Release Provision”):

 

(a) By their respective signatures below, the Obligors hereby agree that the
Lenders, each of their respective Affiliates and the foregoing Persons’
respective officers, managers, members, directors, advisors, sub-advisors,
partners, agents and employees, and their respective successors and assigns
(hereinafter all of the above collectively referred to as the “Lender Group”),
are irrevocably and unconditionally released, discharged and acquitted from any
and all actions, causes of action, claims, demands, damages and liabilities of
whatever kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act under or otherwise arising in connection with the Loan Documents
on or prior to the Amendment 9 Effective Date.

 

(b) Each Obligor hereby acknowledges, represents and warrants to the Lender
Group that:

 

(i) it has read and understands the effect of the Release Provision. Each
Obligor has had the assistance of independent counsel of its own choice, or has
had the opportunity to retain such independent counsel, in reviewing,
discussing, and considering all the terms of the Release Provision; and if
counsel was retained, counsel for such Obligor has read and considered the
Release Provision and advised such Obligor with respect to the same. Before
execution of this Amendment, such Obligor has had adequate opportunity to make
whatever investigation or inquiry it may deem necessary or desirable in
connection with the subject matter of the Release Provision.

 

7

 

 

(ii) no Obligor is acting in reliance on any representation, understanding, or
agreement not expressly set forth herein. Each Obligor acknowledges that the
Lender Group has not made any representation with respect to the Release
Provision except as expressly set forth herein.

 

(iii) each Obligor has executed this Amendment and the Release Provision thereof
as its free and voluntary act, without any duress, coercion, or undue influence
exerted by or on behalf of any person.

 

(iv) the Obligors are the sole owners of the claims released by the Release
Provision, and no Obligor has heretofore conveyed or assigned any interest in
any such claim to any other Person.

 

(c) Each Obligor understands that the Release Provision was a material
consideration in the agreement of the Lenders to enter into this Amendment. The
Release Provision shall be in addition to any rights, privileges and immunities
granted to the Lenders under the Loan Documents.

 

Section 9. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

(a) Governing Law. This Amendment and the rights and obligations of the parties
hereunder shall be governed by, and construed in accordance with, the law of the
State of New York, without regard to principles of conflicts of laws that would
result in the application of the laws of any other jurisdiction; provided that
Section 5-1401 of the New York General Obligations Law shall apply.

 

(b) Submission to Jurisdiction. Each Obligor agrees that any suit, action or
proceeding with respect to this Amendment or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in Houston, Texas or in the
courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment. This Section 9 is for the benefit of the Lenders
only and, as a result, no Lender shall be prevented from taking proceedings in
any other courts with jurisdiction. To the extent allowed by applicable Laws,
the Lenders may take concurrent proceedings in any number of jurisdictions.

 

8

 

 

(c) Waiver of Jury Trial. EACH OBLIGOR AND EACH LENDER HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AMENDMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.

 

Section 10. Miscellaneous.

 

(a) No Waiver. Nothing contained herein shall be deemed to constitute a waiver
of compliance with any term or condition contained in the Loan Agreement or any
of the other Loan Documents or constitute a course of conduct or dealing among
the parties. Except as expressly stated herein, the Lenders reserve all rights,
privileges and remedies under the Loan Documents. Except as amended hereby, the
Loan Agreement and other Loan Documents remain unmodified and in full force and
effect. All references in the Loan Documents to the Loan Agreement shall be
deemed to be references to the Loan Agreement as amended hereby.

 

(b) Severability. In case any provision of or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

(c) Headings. Headings and captions used in this Amendment (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.

 

(d) Integration. This Amendment constitutes a Loan Document and, together with
the other Loan Documents, incorporates all negotiations of the parties hereto
with respect to the subject matter hereof and is the final expression and
agreement of the parties hereto with respect to the subject matter hereof.

 

(e) Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Amendment by signing any such
counterpart.

 

(f) Controlling Provisions. In the event of any inconsistencies between the
provisions of this Amendment and the provisions of any other Loan Document, the
provisions of this Amendment shall govern and prevail. Except as expressly
modified by this Amendment, the Loan Documents shall not be modified and shall
remain in full force and effect.

 

[Remainder of page intentionally left blank]

 

9

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 



  BORROWER:       TEARLAB CORPORATION       By: /s/ Seph Jensen         Name:
Seph Jensen   Title: Chief Executive Officer         SUBSIDIARY GUARANTORS      
TEARLAB RESEARCH, INC.         By: /s/ Seph Jensen   Name: Seph Jensen   Title:
Chief Executive Officer         OCUHUB HOLDINGS, INC.         By: /s/ Seph
Jensen   Name: Seph Jensen   Title: Chief Executive Officer         OCCULOGIX
CANADA CORP.         By: /s/ Seph Jensen   Name: Seph Jensen   Title: Chief
Executive Officer

 

 

 

 



LENDERS:           CAPITAL ROYALTY PARTNERS II L.P.             By: CAPITAL
ROYALTY PARTNERS II GP L.P.,         its General Partner               By:
CAPITAL ROYALTY PARTNERS II GP LLC,         its General Partner              
By: /s/ Nathan Hukill       Name: Nathan Hukill       Title: Authorized
Signatory           CAPITAL ROYALTY PARTNERS II (CAYMAN) AIV L.P.            
By: CAPITAL ROYALTY PARTNERS II (CAYMAN) GP L.P.,         its General Partner  
            By: CAPITAL ROYALTY PARTNERS II (CAYMAN) GP LLC,         its General
Partner               By: /s/ Nathan Hukill       Name: Nathan Hukill      
Title: Authorized Signatory  

 

WITNESS: /s/ Nicole Nesson   Name: Nicole Nesson  

 

CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “A” L.P.             By: CAPITAL
ROYALTY PARTNERS II – PARALLEL FUND “A” GP L.P.,       its General Partner      
        By: CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “A” GP LLC,         its
General Partner               By: /s/ Nathan Hukill       Name: Nathan Hukill  
    Title: Authorized Signatory  

 

 

 





 

CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “B” (CAYMAN) L.P.             By:
CAPITAL ROYALTY PARTNERS II (CAYMAN) GP L.P.,       its General Partner        
      By: CAPITAL ROYALTY PARTNERS II (CAYMAN) GP LLC,         its General
Partner               By: /s/ Nathan Hukill       Name: Nathan Hukill      
Title: Authorized Signatory  

 

WITNESS: /s/ Nicole Nesson   Name: Nicole Nesson  

 

PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II L.P.             By: PARALLEL
INVESTMENT OPPORTUNITIES         PARTNERS II GP L.P., its General Partner      
        By: PARALLEL INVESTMENT OPPORTUNITIES         PARTNERS II GP L.P., its
General Partner               By: /s/ Nathan Hukill       Name: Nathan Hukill  
    Title: Authorized Signatory  

 

 

 